DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 is objected to because of the following informalities: 
“biuret” is misspelled in (v); and
a period should appear only at the end of a claim.  Therefore, Claim 1 should be amended to recite, for example, “(vi) a mixture of any of (i) – (v); and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 and 8 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 now sets forth polyphenylpolymethylene polyisocyanates having urethane groups, allophanate groups, isocyanurate groups, urea groups, or biuret groups.  While Paragraph 0108 of the original disclosure does teach modifying the genus of polyisocyanates with these functional groups, the subgenus range of polyphenylpolymethylene polyisocyanate specifically having these functional groups is not supported by this generic disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 14 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 14 now sets forth “The process of Claim 1, comprising applying the composition directly to at least part of an outer surface of an internal combustion engine and allowing the mixture to react.”  Claim 14 then omits an essential element, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: the isocyanate component B which is the component which reacts with the recited composition comprising isocyanate-reactive compounds.  It is also noted that independent Claim 1 already sets forth a reacting step and, also, that there is a lack of antecedent for “the mixture” recited in Claim 14.  Claim 15, which depends on Claim 14, does not remedy the deficiencies of Claim 14.  For the purposes of further examination, Claim 14 will be interpreted as setting forth “The process of claim 1, further comprising a) mixing said composition and said isocyanate component B to form a reaction mixture and b) applying the reaction mixture directly to at least part of an outer surface of an internal combustion engine before said reacting”.
New Claims 16 and 17 set forth in c) “polyphenylpolymethylene polyisocyanate and/or diphenyl methane 2,2’-, 2,4’-, 4,4’-diisocyanate and/or pMDI-based carbodiimides, uretdiones, or uretdionimines”.  As written, it is unclear what species or combinations are encompassed by this limitation.  For the purposes of further examination, Claims 16 and 17 will be interpreted as setting forth in c) one or more isocyanates selected from polyphenylpolymethylene polyisocyanate, diphenyl methane 2,2’-diisocyanate, diphenyl methane 2,4’-diisocyanate, diphenylmethane 4,4’-diisocyanate, pMDI-based carbodiimides, pMDI-based uretdiones, and pMDI-based uretdionimines.  Applicant is further advised that, if the isocyanate component in c) corresponds to 2,2’-diisocyanate, diphenyl methane 2,4’-diisocyanate, and/or diphenylmethane 4,4’-diisocyanate, the total quantity thereof will then be greater than what is set forth in a) and b) of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,029,713 to Petrella.
Regarding Claim 1.  Petrella teaches a process for preparing a polyurethane foam comprising reacting:
a polymer/filled polyol such as a polyurea or PIPA polyol (Column 2, Lines 41 – 59’ Column 3, Lines 5 – 9).  Petrella also teaches styrene-acrylonitrile filled polyols may be used but nowhere requires they be present in the composition.  Thus, embodiments in which such polyols are not included are readily envisioned from the reference;
a triol ethylene oxide-capped polyol having a molecular weight in the range of 5,000 to 6000 g/mol (Column 3, Lines 5 – 8);
a crosslinker such as diethanolamine, diisopropanolamine, triethanolamine, and/or tripropanolamine (Column 2, Lines 63 – 66; Column 3, Lines 5 – 13), which all correspond to compounds which are reactive toward isocyanates and have molecular weights in the range of from 62 to 399 g/mol;
water as a blowing agent (Column 3, Lines 1 – 3);

an isocyanate provided in an amount sufficient to achieve an isocyanate index in the range of 92 to 115 (Column 3, Line 14).
Petrella toluene diisocyanate (TDI) is used as the isocyanate component in Formulation A.  However, in the disclosure, Petrella teaches crude MDI, also known as polyphenylpolymethylene polyisocyanate, may be used in the isocyanate component.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use a combination of TDI and crude MDI as the isocyanate component in Formulation A of Petrella.  Crude MDI would correspond to the instantly claimed component B consisting of polyphenylpolymethylene polyisocyanate.  The motivation would have been that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining various isocyanate compounds would have been obvious given their known and shared intended use in the composition of Petrella.  Moreover, the particularly proposed combination of TDI and crude MDI would provide particular advantages such as an excellent reactivity rate and the production of polyurethane foams with self-extinguishing characteristics.
In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 2.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises a polyurea-filled triol (Multranol® 9151) as the filled polyol (Column 3, Line 64 – Column 4, Line 7).  Petrella teaches polyurea-filled polyols are polyols containing a dispersion formed by the reaction of a diamine and toluenediisocyanate (Column 2, Lines 51 – 55).
Regarding Claim 4.  Petrella teaches the process of Claim 1 wherein the at least one filled polyol may have a molecular weight ranging from 5,000 to 6,000 g/mol (Column 3, Line 10).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a filled polyol having a molecular weight at the lower end of the range taught by Petrella, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a decrease in the molecular weight of a polyol is associated with increased rigidity in the final foam product.
Regarding Claim 5.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises a polyurea-filled triol (Multranol® 9151) with a molecular weight of 6,000 g/mol as the filled polyol (Column 3, Line 64 – Column 4, Line 7).  A triol corresponds to a polyol having a functionality of three.  From its reported molecular weight and functionality, Multranol® 9151 can be calculated to have a hydroxyl number of roughly 28 mgKOH/g.
Regarding Claim 6.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises a conventional triol (Multranol® 9143) with a molecular weight of 6,000 g/mol (Column 3, Line 64 – Column 4, Line 6).  From its 
Regarding Claims 8 and 9.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises 50 parts by weight (roughly 47 weight percent) of the filled polyol (Multranol® 9151); 50 parts by weight (roughly 47 weight percent) of an isocyanate-reactive compound with a molecular weight of 6,000 g/mol (Multranol® 9143); 1.5 parts by weight (roughly 1.4 weight percent) of diethanolamine, 3.2 parts by weight (roughly 3 weight percent) water, and a combined weight of 1.99 parts by weight (roughly 1.9 weight percent) of catalysts and surfactants as additives.  No flame retardants are included in this formulation (Column 3, Line 64 – Column 4, Line 28).
Regarding Claims 10 and 11.  Petrella teaches a polyurethane foam prepared by the process of Claim 1 (Column 3, Lines 1 - 15).  Petrella does not expressly teach the polyurethane foam produced is for the thermal and acoustic insulation of engines and is silent regarding its density.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having the instantly claimed density which is for the thermal and acoustic insulation of engines, would In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,029,713 to Petrella, as applied to Claim 1 above, and further as evidenced by US 2016/0145377 to Honkomp.
Regarding Claim 3.  Petrella teaches the process of Claim 1 wherein, in Run A5, the composition/Formulation A comprises Multranol® 9151 as the filled polyol (Column 3, Line 64 – Column 4, Line 7).  Honkomp provides evidence that Multranol® 9151 is a polyol comprising 20 weight percent polyurea solids (Paragraph 0034), i.e. it comprises 20 weight percent of the urea/filler composition.

Claims 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,029,713 to Petrella, as applied to Claims 1 and 10 above, and further in view of US 2016/0123225 to Paik et al.
Regarding Claims 12 and 13.  Petrella teaches the process of Claim 10 but does not expressly teach it is applied to an internal combustion engine.  However, Paik et al. teaches the concept of applying a polyurethane foam to an internal combustion such that it surrounds the external surface of the engine (Paragraph 0007).  Petrella et al. and Paik et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams and applications thereof.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the polyurethane foam of Petrella to the external surface of an internal combustion engine, as is taught by Paik et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Paik et al. shows that polyurethane foams are known in the art to be suitable for the insulation of internal combustion engines (see Paragraph 0007 of the reference).
Regarding Claims 14 and 15.  Petrella teaches the process of Claim 1 but does not expressly teach it further comprises the claimed steps.  However, Paik et al. teaches the concept of mixing an isocyanate-reactive composition and an isocyanate component B to form a reaction mixture, applying the reaction mixture directly to at least part of an outer surface of an internal combustion engine comprising a crankcase before said reacting, and then allowing the reaction mixture to react (Paragraphs 0007 - 0008, 0016, and 0025).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the polyurethane foam of Petrella to the external surface of an internal combustion engine, as is taught by Paik et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Paik et al. shows that polyurethane foams are known in the art to be suitable for the insulation of internal combustion engines (see Paragraph 0007 of the reference).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,029,713 to Petrella, as applied to Claim 1 above, and further in view of US 5,698,609 to Lockwood et al.
Regarding Claims 16 and 17.  Petrella teaches the process of Claim 1 but does not expressly teach the composition of the crude MDI which is used.  However, Lockwood et al. also teaches a crude MDI component which comprises most preferably 50 to 55 weight percent diphenylmethane diisocyanate and 45 to 50 weight percent polyphenylpolymethylene polyisocyanate.  The diphenylmethane diisocyanate contains preferably 80 weight percent or greater of the 4,4’- isomer, with the remainder being the 2,4’- isomer (Column 5, Line 67 – Column 6, Line 24).  This can be calculated to correspond to a crude MDI isocyanate component which is 40 to 44 weight percent 4,4’-MDI, 6 – 10 weight percent 2,4’-MDI, and 50 to 55 weight percent pMDI.  Petrella and Lockwood et al. are analogous art as they are from the same field of endeavor, namely open-cell, flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the crude MDI component taught by Lockwood et al. as the crude MDI in Lockwood et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Lockwood et al. shows that this is a suitable crude MDI composition for the preparation of open-cell, flexible polyurethane foams. 

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive because:
Applicant argues that the new recitation in Claim 1 that the isocyanate component B “consists” of (i) – (vi) excludes the presence of toluene diisocyanate (TDI) in the composition.  Applicant also cites MPEP 2111.03(II) in which it is stated that “[w]hen the phrase ‘consists of’ appears in a clause of the body of a claim, rather than immediately following the preamble, there is an ‘exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.”  
However, the Office respectfully submits that this MPEP section goes onto state that the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.  Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) In the instant case, the consisting of phrase limits only the composition of the claim term isocyanate B.  Thus, isocyanate B is limited to the ingredients (i) – (vi) recited in the claims.  However, the presence of an isocyanate (B) consisting of (i) – (vi) does not exclude the presence of additional, unrecited elements, such as an isocyanate C consisting of toluenediisocyanate.  It is then the Office’s position that the crude MDI taught by Lockwood corresponds to the instantly claimed component B consisting of (iv) 
	Additionally, even if the use of TDI was excluded from the instantly claimed process, TDI is not a required element in the process of Petrella.  Crude MDI is set forth as a suitable alternative to TDI in the specification of Petrella (Column 2, Lines 6 – 15) and thus substitution of one of these isocyanates for another is readily envisioned by the reference disclosure.  Though applicant argues that TDI is critical to achieving the low density foams of Petrella, every patent is presumed to be valid (35 U.S.C. 282, first sentence).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123) As Petrella discloses crude MDI may be used in its process, this isocyanate must be considered a suitable option for use therein.
	Applicant’s arguments that Paik et al. do not remedy the deficiencies of Petrella are not persuasive, as the alleged deficiencies have been addressed above.  New Claims 16 and 17 have also been rejected under 35 U.S.C. 103 for the reasons detailed in the corresponding rejection above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764